Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “…a control unit configured to control the forming unit… ” which includes the generic placeholder of “control unit” followed by the functional limitation “configured to control the forming unit” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). While claim 1 discloses the  control unit as one or more processors and one or more memories wherein said memories include instructions, said instructions are not a finite sequence of steps for solving a logical or mathematical problem or performing task and thus not an algorithm (see MPEP 2181(II)(B)) (claim 1, Paragraph 32). Furthermore, the specification does not disclose the control unit to be a general-purpose computer or computer component along with the algorithm and thus there is no corresponding structure.    
Claim 10 recites “…supply unit configured to supply the uncured imprint material to the each of the plurality of shot regions…” which includes the generic placeholder of “supply unit” followed by the functional limitation “configured to supply uncured imprint material to the each of the plurality of shot regions” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). A corresponding structure to the supply unit is a dispenser for discharging imprint material, a pipe and tank (Paragraph 28).
Claim 11 recites “…a loading unit configured to load a substrate onto which the uncured imprint material has been supplied to each of the plurality of shot regions…” which includes the generic placeholder of “loading unit” followed by the functional limitation “configured to load a substrate onto which uncured imprint material has been supplied to each of the plurality of shot regions” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). A corresponding structure to the loading unit is a loading port and a delivery mechanism (Paragraph 67).
Claim 12 recites “…a control unit configured to control …” which includes the generic placeholder of “control unit” followed by the functional limitation “configured to control” and needs to be interpreted under the requirements of 35 U.S.C. 112(f). While claim 12 discloses the  control unit as one or more processors and one or more memories wherein said memories include instructions, said instructions are not a finite sequence of steps for solving a logical or mathematical problem or performing task and thus not an algorithm (see MPEP 2181(II)(B)) (claim 12, Paragraph 32). Furthermore, the specification does not disclose the control unit to be a general-purpose computer or computer component along with the algorithm and thus there is no corresponding structure. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to control the forming unit” in claim 1, “configured to supply uncured imprint material to the each of the plurality of shot regions” in claim 10, “configured to load a substrate onto which uncured imprint material has been supplied to each of the plurality of shot regions” in claim 11, and “configured to control” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 10-11, and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 recite ”one or more processors; and one or more memories including instructions stored thereon that, when executed by the one or more processors, cause the imprint apparatus to function as:” wherein the one or more processors and one or more memories are not described in the specification, as the specification only describes a cpu and memory but not one or more. Similarly Claims 10-11 recite the one or more processors wherein the specification does not disclose a processor to be one or more.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “…a control unit configured to control the forming unit… ”  in claim 1 and “…a control unit configured to control …” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Both in claims 1 and 12, the claim limitations fail to explicitly disclose a corresponding structure for the control unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima (US 20160297116 A1) in view of Lu (US 20100096764 A1).
Regarding claim 1, Toyoshoma explicitly discloses (Fig. 1 depicts an imprint apparatus 100 performing an imprint process of forming a pattern on a resin 21 on a substrate 13) an imprint apparatus (100) for performing imprint processing of forming a pattern (pattern formed on resin 21) of an imprint material (resin 21) on a substrate (substrate) by using a mold, the imprint apparatus comprising: (a second gas flow forming unit 24 including a plurality of supply units, including first and second forming units, 24-1 and 24-2 respectively, see [0028]. The forming unit 24 creates a flow of a second gas 25 which surrounds the substrate 13 and mold 12, see Fig. 1 & 6) a forming unit (24) including an outlet (a plurality of supply units including 24-1 and 24-2) configured to blow out a gas (25) towards a substrate side (sides of substrate 13, see Fig. 1) from a mold side (sides of mold 12, see Fig. 1) and configured to form, by the gas (25), an air flow (flow of gas 25 depicted in Fig. 1) that surrounds a space between the mold (12) and the substrate (13);
Toyoshima further explicitly discloses a control unit (control unit 50) capable of controlling the forming unit (second gas flow forming unit 24) when the imprinting process is performed consecutively on a plurality of shot regions on the substrate (12) after an uncured imprint material (resin 21) has been supplied thereto, see [0025] and Fig. 5. However, Toyoshima does not explicitly disclose the structure of the control unit (50). 
In an analogous art, Lu explicitly discloses a processor 54 and memory 56 which regulate the system 10 by operating on a computer-readable program stored in a memory 56, see [0017]. The system 10 is regulated such that the gas and vacuum system 300 which supplies an inert gas between the substrate and the mold via nozzles 301, can reduce a gas flow velocity after a material 34 is supplied to reduce the evaporation rate of the material 34, see [0021, 26-29]. The control unit of the instant application comprises of one or more processors and one or more memories, thus Lu’s processor 54 and memory 56 are analogous to the control unit of the instant application.
A person of ordinary skill in the art, hereinafter POSITA, would have found it a prima facie case of obviousness, to modify Toyoshima in view of Lu, such that the control unit 50 is substituted for the processor 54 and memory 56, in order to regulate the imprint apparatus 100 with a computer-readable program stored in the memory 56.
Therefore, Toyoshima in view of Lu teaches processor 54 and memory 56 which is analogous to the control unit of the instant application; wherein processor 54 is also analogous to the one or more processors of the instant application; wherein memory 56 is analogous to the one or more memories of the instant application.
Toyoshima in view of Lu teaches all of the structural limitations of claim 1 in the instant application, however the portions of the claim, specifically “memories including instructions stored thereon that, when executed by the one or more processors, causes the imprint apparatus to function as” and “wherein the control unit, in a case where in the imprint processing, there is an uncured imprint material under the outlet in a state in which at least one shot region among the plurality of shot regions and the mold face each other, controls the forming unit such that a flow amount of the gas blown out from the outlet becomes a second flow amount which is less than a first flow amount of the gas blown out from the outlet in a case where there is no uncured imprint material under the outlet” are more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitations of said apparatus in the instant application; Thus, said portion of the claim adds little or no patentable weight.
However, it would have been obvious for a POSITA, prior to the time of the applicant’s invention to utilize the disclosed processor 54 and memory 56, taught by Toyoshima in view of Lu, such that said processor 54 and memory 56 are capable of functioning as “memories including instructions stored thereon that, when executed by the one or more processors, causes the imprint apparatus to function as” in order to regulate the imprint apparatus 100 with the instructions as taught by the computer-readable program disclosed by Lu in [0017].
Furthermore, it would have been obvious for a POSITA, prior to the time of the applicant’s invention to utilize the control unit (processor 54 and memory 56), taught by Toyoshima in view of Lu, such that said control unit is capable of a process “wherein the control unit, in a case where in the imprint processing, there is an uncured imprint material under the outlet in a state in which at least one shot region among the plurality of shot regions and the mold face each other, controls the forming unit such that a flow amount of the gas blown out from the outlet becomes a second flow amount which is less than a first flow amount of the gas blown out from the outlet in a case where there is no uncured imprint material under the outlet” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029]. The control unit (processor 54 and memory 56) is capable of performing said process because the imprint apparatus 100 disclosed by Toyoshima in view of Lu and the imprint apparatus of the instant application are structurally identical, as both apparatuses comprise of said control unit (processor 54 and memory 56, see Lu [0017]) and a forming unit (24, see Toyoshima Fig. 1 and 6), outlet (a plurality of supply units including 24-1 and 24-2, see Toyoshima Fig. 6), gas (second gas 25, see Toyoshima Fig. 1), uncured imprint material (resin 21, see Toyoshima Fig. 1), mold (12, see Toyoshima Fig. 1), substrate (13, see Toyoshima Fig. 1) and at least one shot region among a plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots).
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 2, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, Toyoshima Fig. 1) according to claim 1, wherein the control unit (processor 54 and memory 56, Lu [0017]) controls the forming unit (24, Toyoshima Fig. 1 and 6) such that a flow amount of the gas (25, see Toyoshima Fig. 1) blown out from the outlet (a plurality of supply units including 24-1 and 24-2, see Toyoshima Fig. 6 and [0028]) during movement of the substrate (12, see Toyoshima Fig. 1 and 6) becomes smaller than a flow amount of the gas (25) blown out from the outlet (a plurality of supply units including 24-1 and 24-2) while the substrate (12) is stationary.
Toyoshima in view of Lu teaches all of the structural limitations of claim 2 in the instant application, however portion of the claim, specifically “the control unit controls the forming unit such that a flow amount of the gas blown out from the outlet during movement of the substrate becomes smaller than a flow amount of the gas blown out from the outlet while the substrate is stationary.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of controlling “the forming unit such that a flow amount of the gas blown out from the outlet during movement of the substrate becomes smaller than a flow amount of the gas blown out from the outlet while the substrate is stationary.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 3 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, Toyoshima Fig. 1) according to claim 1, wherein the forming unit (24, Toyoshima Fig. 1) includes a plurality of outlets (a plurality of supply units including 24-1 and 24-2 supply gas 25, see Toyoshima Fig. 6 and [0028]) that blow out the gas (25), and the control unit (processor 54 and memory 56, Lu [0017]) controls the forming unit (24) such that, based on a positional relationship between each of the plurality of outlets (a plurality of supply units including 24-1 and 24-2) and the uncured imprint material (21, see Fig. 1) supplied to the plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots), flow amounts of the gas (25) blown out from each of the plurality of outlets (a plurality of supply units including 24-1 and 24-2) are individually adjusted.
Toyoshima in view of Lu teaches all of the structural limitations of claim 3 in the instant application, however portion of the claim, specifically “the control unit controls the forming unit such that, based on a positional relationship between each of the plurality of outlets and the uncured imprint material supplied to the plurality of shot regions, flow amounts of the gas blown out from each of the plurality of outlets are individually adjusted.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of controlling “the forming unit such that, based on a positional relationship between each of the plurality of outlets and the uncured imprint material supplied to the plurality of shot regions, flow amounts of the gas blown out from each of the plurality of outlets are individually adjusted.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 4 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 3, wherein the control unit (processor 54 and memory 56, see Lu [0017]) controls the forming unit (24, see Toyoshima Fig. 1)  such that, from among the plurality of outlets (a plurality of supply units including 24-1 and 24-2 and a gas 25, see Toyoshima Fig. 6), a flow amount of the gas (25) blown out from an outlet (a plurality of supply units including 24-1 and 24-2) under which the uncured imprint material (resin 21, see Toyoshima Fig. 1) is present becomes smaller than a flow amount of the gas (25) blown out from an outlet (a plurality of supply units including 24-1 and 24-2) under which the uncured imprint material (21) is not present.
Toyoshima in view of Lu teaches all of the structural limitations of claim 4 in the instant application, however portion of the claim, specifically “the control unit controls the forming unit such that, from among the plurality of outlets, a flow amount of the gas blown out from an outlet under which the uncured imprint material is present becomes smaller than a flow amount of the gas blown out from an outlet under which the uncured imprint material is not present.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of controlling “the forming unit such that, from among the plurality of outlets, a flow amount of the gas blown out from an outlet under which the uncured imprint material is present becomes smaller than a flow amount of the gas blown out from an outlet under which the uncured imprint material is not present.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 5 Toyoshima in view of Lu explicitly discloses all the limitations of claim 1 however does not explicitly disclose that the plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots) include a first shot region and a second shot region. A POSITA would find it obvious that the plurality of shot regions includes at least a first shot region and a second shot region, as S8 in Fig. 5 teaches checking for all shots to be finish. Said POSITA would be motivated to do so to carry out the imprint process of step 5 on a substrate with multiple shot regions.
Therefore, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, Toyoshima Fig. 1) according to claim 1, wherein the plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots, which include a first and second shot region) include a first shot region (first shot region) and a second shot region (second shot region) onto which the uncured imprint material (21, see Toyoshima Fig. 1) is supplied, and when the imprint processing is consecutively performed on the first shot region (first shot region) and the second shot region (second shot region), the control unit (processor 54 and memory 56, see Lu [0017]), in a case where a flow amount of the gas (25, see Toyoshima Fig. 1) blown out from the outlet (a plurality of supply units including 24-1 and 24-2, see Fig. 6 and [0028]) in the imprint processing onto the first shot region (first shot region)  is set to the second flow amount, controls whether a flow amount of the gas (25) blown out from the outlet (a plurality of supply units including 24-1 and 24-2, see Toyoshima Fig. 6 and [0028]) in the imprint processing onto the second shot region (second shot region)  is maintained as the second flow amount or returned from the second flow amount to the first flow amount.
Toyoshima in view of Lu teaches all of the structural limitations of claim 5 in the instant application, however portion of the claim, specifically “the control unit, in a case where a flow amount of the gas blown out from the outlet in the imprint processing onto the first shot region is set to the second flow amount, controls whether a flow amount of the gas blown out from the outlet in the imprint processing onto the second shot region is maintained as the second flow amount or returned from the second flow amount to the first flow amount.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of controlling “whether a flow amount of the gas blown out from the outlet in the imprint processing onto the second shot region is maintained as the second flow amount or returned from the second flow amount to the first flow amount.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 6 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 6, wherein the control unit (processor 54 and memory 56, see Lu [0017]) controls the forming unit (24 see Fig. 1 and 6) to, in a case where the uncured imprint material (21, see Fig. 1) is present under the outlet (a plurality of supply units including 24-1 and 24-2 see Toyoshima Fig. 6) in a state in which the second shot region (second shot region, see Toyoshima Fig. 5 which teaches a first and second shot region) and the mold (mold 12, see Toyoshima Fig. 1) are facing each other, maintain a flow amount of the gas (gas 25 see Fig. 1) blown out from the outlet (a plurality of supply units including 24-1 and 24-2) as the second flow amount, and in a case where the uncured imprint material (21, see Fig 1) is not present under the outlet (a plurality of supply units including 24-1 and 24-2), return the flow amount of the gas (25) blown out from the outlet (a plurality of supply units including 24-1 and 24-2) from the second flow amount to the first flow amount.
Toyoshima in view of Lu teaches all of the structural limitations of claim 6 in the instant application, however portion of the claim, specifically “control unit controls the forming unit to, in a case where the uncured imprint material is present under the outlet in a state in which the second shot region and the mold are facing each other, maintain a flow amount of the gas blown out from the outlet as the second flow amount, and in a case where the uncured imprint material is not present under the outlet, return the flow amount of the gas blown out from the outlet from the second flow amount to the first flow amount.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of controlling “the forming unit to, in a case where the uncured imprint material is present under the outlet in a state in which the second shot region and the mold are facing each other, maintain a flow amount of the gas blown out from the outlet as the second flow amount, and in a case where the uncured imprint material is not present under the outlet, return the flow amount of the gas blown out from the outlet from the second flow amount to the first flow amount.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 7 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 1, wherein the forming unit (the second gas forming unit 24 would be analogous to the second forming unit and the first gas filling unit would be analogous to the first forming unit. 24 and 25 are analogous the forming unit, see Fig. 1) includes a first forming unit (22) and a second forming unit (24) independent of each other, and the control unit (processor 54 and memory 56, see Lu [0017], and Toyoshima [0021-0022]) individually controls a flow amount of the gas blown out from outlets (The outlets of 22 and 24 are depicted in Fig. 1 expelling the first gas 23 and second gas 25 respectively) of each of the first forming unit (25) and the second forming unit (24).
Toyoshima in view of Lu teaches all of the structural limitations of claim 7 in the instant application, however portion of the claim, specifically “the control unit individually controls a flow amount of the gas blown out from outlets of each of the first forming unit and the second forming unit” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of individually controlling “a flow amount of the gas blown out from outlets of each of the first forming unit and the second forming unit” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 8 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 7, wherein the first forming unit (22, see Fig. 1) and the second forming unit (24 see Fig. 1) are arranged with the mold (12, see Fig. 1) therebetween.
Regarding claim 9 Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 7, wherein the forming unit (24, see Fig. 1 and 6) is arranged so as to surround the mold (12, see Fig. 1).
Regarding claim 10, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, Toyoshima Fig. 1) according to claim 1, wherein the instructions, when executed by the one or more processors (processor 54, see Lu [0017]), cause the imprint apparatus (100) to further function as a supply unit (application unit 20, see Toyoshima Fig. 1 and [0024]) configured to supply the uncured imprint material (resin 21, see Toyoshima Fig. 1 and 6 and [0024]) to the each of the plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots).  
Regarding claim 11, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, Toyoshima Fig. 1) according to claim 1, wherein the instructions, when executed by the one or more processors (processor 54, see Lu [0017]), cause the imprint apparatus (100) to further function as a loading unit (substrate stage 14, see [0019]) configured to load a substrate (13, see Fig. 1) onto which the uncured imprint material (21, see Fig. 1) has been supplied to each of the plurality of shot regions (see Toyoshim Fig 5, S8 teaches imprinting all shots).
Regarding claim 12, Toyoshoma explicitly discloses (Fig. 1 depicts an imprint apparatus 100 performing an imprint process of forming a pattern on a resin 21 on a substrate 13) an imprint apparatus (100) for performing imprint processing of forming a pattern (pattern formed on resin 21) of an imprint material (resin 21) on shot region (26, see [0026] and Fig. 5 S8 wherein the process is consecutively performed on shots) of the substrate using a mold, comprising: (a second gas flow forming unit 24 including a plurality of supply units, including first and second forming units, 24-1 and 24-2 respectively, see [0028]. The forming unit 24 creates a flow of a second gas 25 which surrounds the substrate 13 and mold 12, see Fig. 1 & 6) a gas supply unit (24), which includes an outlet (a plurality of supply units including 24-1 and 24-2) through which a gas (25) is blown out toward the substrate (13), configured to supply the gas (25) so as to surround a space between the mold (12) and the substrate (13); 
Toyoshima does not explicitly disclose that the shot region (26) includes a first shot region and a second shot region however Toyoshima Fig 5, S8 teaches imprinting all shots thus it is obvious that there are a plurality of shots. A POSITA would find it obvious that the plurality of shot regions includes at least a first shot region and a second shot region, as S8 in Fig. 5 teaches checking for all shots to be finish. Said POSITA would be motivated to do so to carry out the imprint process of step 5 on a substrate with multiple shot regions.
Toyoshima further explicitly discloses a control unit (control unit 50) capable of controlling the forming unit (second gas flow forming unit 24) when the imprinting process is performed consecutively on the first and second shot region on the substrate (12) after an uncured imprint material (resin 21) has been supplied thereto, see [0025] and Fig. 5. However, Toyoshima does not explicitly disclose the structure of the control unit (50). 
In an analogous art, Lu explicitly discloses a processor 54 and memory 56 which regulate the system 10 by operating on a computer-readable program stored in a memory 56, see [0017]. The system 10 is regulated such that the gas and vacuum system 300 which supplies an inert gas between the substrate and the mold via nozzles 301, can reduce a gas flow velocity after a material 34 is supplied to reduce the evaporation rate of the material 34, see [0021, 26-29]. The control unit of the instant application comprises of one or more processors and one or more memories, thus Lu’s processor 54 and memory 56 are analogous to the control unit of the instant application.
A person of ordinary skill in the art, hereinafter POSITA, would have found it a prima facie case of obviousness, to modify Toyoshima in view of Lu, such that the control unit 50 is substituted for the processor 54 and memory 56, in order to regulate the imprint apparatus 100 with a computer-readable program stored in the memory 56. Said processor 54 would be analogous to the one or more processors of the instant application and likewise memory 56 would be analogous to the one or more memories of the instant application. Furthermore, the processor 54 and memory 56 in combination are analogous to the control unit of the instant application
Toyoshima in view of Lu teaches all of the structural limitations of claim 7 in the instant application, however portion of the claim, specifically “a control unit configured to control, in a state in which the imprint material is supplied to the first shot region and the second shot region, so as to form the pattern on the second shot region after forming the pattern on the first shot region, wherein the control unit causes a flow amount of a gas blown out from the outlet located at a position facing the second shot region when the pattern is formed in the first shot region in a state in which the first shot region and the mold face each other to be reduced.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of being  “a control unit configured to control, in a state in which the imprint material is supplied to the first shot region and the second shot region, so as to form the pattern on the second shot region after forming the pattern on the first shot region, wherein the control unit causes a flow amount of a gas blown out from the outlet located at a position facing the second shot region when the pattern is formed in the first shot region in a state in which the first shot region and the mold face each other to be reduced.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Regarding claim 13, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 12, wherein the control unit (processor 54 and memory 56, see Lu [0017]) causes the flow amount of the gas (gas, see Toyoshima Fig. 1) blown out from the outlet (a plurality of supply units including 24-1 and 24-2, see Toyoshima [0028] and Fig. 6) when the outlet (a plurality of supply units including 24-1 and 24-2) is at the position facing the second shot region (second shot region, see Fig. 5) to be more reduced than the flow amount of the gas (25 see Toyoshima Fig. 1) blown out from the outlet (a plurality of supply units including 24-1 and 24-2) when the outlet (a plurality of supply units including 24-1 and 24-2)  is not at the position facing the second shot region (second shot region).
Toyoshima in view of Lu teaches all of the structural limitations of claim 4 in the instant application, however portion of the claim, specifically “control unit causes the flow amount of the gas blown out from the outlet when the outlet is at the position facing the second shot region to be more reduced than the flow amount of the gas blown out from the outlet when the outlet is not at the position facing the second shot region.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of causing “the flow amount of the gas blown out from the outlet when the outlet is at  the position facing the second shot region to be more reduced than the flow amount of the gas blown out from the outlet when the outlet is not at the position facing the second shot region.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 14, Toyoshima in view of Lu explicitly discloses the imprint apparatus (100, see Toyoshima Fig. 1) according to claim 12, wherein the gas supply unit (24 includes a 24-2 and 24-1, see  Toyoshima Fig. 6) includes a first outlet (24-2) and a second outlet (24-1) through which the gas (25, Toyoshima Fig. 1) is blown out toward the substrate (13), the first outlet (24-2) is arranged at a position facing the second shot region (second shot region) when the pattern is formed on the first shot region (first shot region), and the second outlet (24-1) is arranged at a position not facing the second shot region (second shot region) when the pattern is formed on the first shot region (first shot region) and the control unit (processor 54 and memory 56, see Lu [0017]) causes a flow amount of a gas (25) blown out from the first outlet (24-2) to be reduced more than a flow amount of a gas (25) blown out from the second outlet (24-1) when the pattern is formed on the first shot region (first shot region).
Toyoshima in view of Lu teaches all of the structural limitations of claim 4 in the instant application, however portion of the claim, specifically “the first outlet is arranged at a position facing the second shot region when the pattern is formed on the first shot region, and the second outlet is arranged at a position not facing the second shot region when the pattern is formed on the first shot region and the control unit causes a flow amount of a gas blown out from the first outlet to be reduced more than a flow amount of a gas blown out from the second outlet when the pattern is formed on the first shot region.” is more directed to limitations which pertain to a method (or process) of operating an apparatus in the instant application rather than being directed toward further structural limitation of said apparatus in the instant application; Thus, said portion of the claim add little or no patentable weight. 
However, it would have been obvious for a POSITA prior to the time of the Applicant’s invention to utilize the disclosed control unit (processor 54 and memory 56), as taught by Toyoshima in view of Lu, in a manner which exemplifies that the control unit (processor 54 and memory 56) is capable of causing “a flow amount of a gas blown out from the first outlet to be reduced more than a flow amount of a gas blown out from the second outlet when the pattern is formed on the first shot region.” in order to reduce pattern defects, as taught by Toyoshima in [0028-0029].
The above rejection is fully addressing said portion of the claim, to the extent in which it is directed toward the structural limitations of apparatus in the instant application; The following relevant case law is directed toward intended use: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
The rejection of claims 1, 2, 7-10 under U.S.C. 102(a)(1), has been resended, however a new rejection under U.S.C. 103 has bee made. The applicant argues on pages 9- 10 that Toyoshima does not disclose the limitation of claim 1 in lines 12-17, more specifically arguing that Toyoshima does not disclose a technique for supplying imprint material to multiple shot regions on a substrate at once and perform imprint processing consecutively on a plurality of shot regions. This argument is not considered persuasive as Toyoshima in view of Lu explicitly discloses all of the structure of the imprint apparatus in the instant application. The technique the applicant refers to is interpreted as intended use, as it should be understood that with the proper software the apparatus disclosed by Toyoshima in view of Lu would be capable of performing the same tasks. A POSITA would be motivated to do so as Toyoshima teaches in [0028-0029] that reducing gas flow on a resin, decreases volatilization and thus reduces pattern defects. 
This similarly addresses the applicant’s arguments for claims 3-6, and 11-14 under .US.C. 103 on page 12-14, as the arguments share the same premise. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754